DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 12 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a wireless charging receiver, comprising: a configurable rectifier configured to convert an alternating current input to a direct current output in a single processing stage, wherein the configurable rectifier comprises one or more active diodes; and a controller, communicatively coupled to the one or more active diodes, configured to select one of a group plurality of mode cycling schemes, resulting in a selected mode cycling scheme, and control a present operating mode of the one or more active diodes according to the selected mode cycling scheme, wherein the present operating mode comprises a group of operating modes, and wherein the group of operating modes comprises a freewheeling diode mode.
Regarding claims 2 – 12, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 21, the prior art does not teach or suggest the combination of wherein, inter alia, a method, comprising: converting an alternating current input to a direct current output in a single processing stage using an active diode; and selecting a scheme of a plurality of mode cycling schemes and controlling a present operating mode of the active diode according to the scheme, wherein the present operating mode comprises a plurality of operating modes, and wherein the plurality of operating modes comprises a freewheeling diode mode.
Regarding claims 22 – 24, 
Regarding claim 25, the prior art does not teach or suggest the combination of wherein, inter alia, a charging system, comprising: a configurable rectifier configured to convert an alternating current input to a direct current output in a single processing stage, wherein the configurable rectifier comprises at least one active diode; and a controller, communicatively coupled to the at least one active diode, configured to select a mode cycling scheme of multiple mode cycling schemes and control a present operating mode of the at least one active diode according to the mode cycling scheme, wherein the present operating mode comprises multiple operating modes, and wherein the multiple operating modes comprise a freewheeling diode mode, and wherein an active diode of the at least one active diode comprises respective feedback loops configured to compensate for respective diode synchronization delays.
Regarding claims 26 – 28, the claims are dependent upon claim 25 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 01/29/2021 with respect to claims 1-12, and 21-28, have been fully considered and are persuasive.  The rejection of claims 1 – 12 and 21- 28 has been withdrawn. 




Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Namuduri; Chandra S. et al.	US 20100060245
Reddy, Anantha B.	US 20020140403.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859